 

 

Case 2:20-cv-00012-JRS-MJD Document 44-2 Filed 06/23/20

 

3 - Cad a .
Re. Se :

 

: 1 UNITED STATES
a - POSTAL SERVICE o

I mv

9114 9023 0722 4792 9874 82
a

  
  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 

Label 400 Jan. 2013
7690-16-000-7948

US Distr Court

921 OHIO ST

Room #104

Terre Haute, IN 47807
United States

 

12982-1040

Page 1 of 1 PagelD #: 572

 

WedeeBey, Some L7H, 30205 Hooshoa vs Lede, HE? US, BE Clee)

ne
LuCETVED
JUN 23 2020

Uo. vied’ OFFicg
